                 Case 1:20-cv-07867-ER Document 24 Filed 09/07/21 Page 1 of 1




      ROBERT WISNIEWSKI P.C.                                 17 STATE STREET, SUITE 820 • NEW YORK, NY 10004
              ATTORNEYS-AT-LAW                               TEL: (212) 267-2101 • WEBSITE: www.rwapc.com

                                                                  September 4, 2021

      Hon. Edgardo Ramos, U.S.D.J.
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007
             VIA ECF

                      Re:   Animucka v. Singer et al
                            Docket No.: 1:20-cv-07867 (ER)

      Dear Judge Ramos,


            I represent Plaintiff Stanislawa Animucka in this action. I write to respectfully request an
      two-and-a-half week extension of time until October 1, 2021 to file Plaintiff’s motion for default
      judgment (the “Motion”). The current deadline to file the Motion has been set by the Court to
      September 13, 2021 in an Order, dated August 30, 2021. See Doc. No. 22.

              The reason for the instant request is that I am currently abroad taking care of an urgent
      estate matter arising from my mother’s passing. I am returning to the United States on September
      8, 2021. My associate has already began drafting the Motion papers, but more time will be
      needed to finalize Plaintiff’s supporting declaration and the calculations of damages. This is the
      first and hopefully the last request of this kind.

            Wherefore, Plaintiff respectfully requests permission to file her Motion on or before
      October 1, 2021.

Granted. The deadline to move for default judgment is             Respectfully submitted,
hereby extended to October 1, 2021. The Clerk of Court is
respectfully directed to terminate the motion. Doc. 23.           /s/ Robert Wisniewski
                                                                  Robert Wisniewski
So ordered.




           9/7/2021




                                                      1
